FILED
                                                                        Dec 28 2020, 10:49 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Ann Marie Waldron                                         Emily Edmundson
Waldron Law, LLC                                          Des Moines, Iowa
Indianapolis, Indiana
Michael E. Simmons
Hume Smith Geddes Green
  & Simmons, LLP
Indianapolis, Indiana
Deidra N. Haynes
The Law Office of
  Deidra N. Haynes LLC
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Paula Henderson,                                          December 28, 2020
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          20A-CT-1317
        v.                                                Appeal from the
                                                          Marion Superior Court
New Wineskin Ministries                                   The Honorable
Corporation,                                              Heather Welch, Judge
Appellee-Defendant                                        Trial Court Cause No.
                                                          49D01-1801-CT-1943



Vaidik, Judge.




Court of Appeals of Indiana | Opinion 20A-CT-1317 | December 28, 2020                            Page 1 of 9
                                           Case Summary
[1]   Indiana Code section 34-31-7-2 lays out the duties owed by nonprofit religious

      organizations to persons who enter their premises. As to those entering the

      premises with permission, such organizations owe only two duties: (1) to warn

      of hidden dangers and (2) to refrain from intentionally harming them. In

      January 2017, Paula Henderson slipped and fell in the parking lot of New

      Wineskin Ministries Corporation (“New Wineskin”). Henderson sued New

      Wineskin for negligence. New Wineskin moved for summary judgment, which

      the trial court granted, finding under Section 34-31-7-2 that New Wineskin is

      not liable because Henderson’s fall was not caused by a hidden danger.


[2]   Henderson now appeals, arguing the statute does not apply and, even if it did,

      there is a genuine issue as to whether her fall resulted from a hidden danger.

      We affirm, concluding “premises” as used in Section 34-31-7-2 includes parking

      lots and the undisputed evidence shows the danger that caused Henderson’s

      injury was not hidden.



                            Facts and Procedural History
[3]   On January 29, 2017, Henderson and her son, James, drove to New Wineskin

      to attend the morning service. New Wineskin is a church in Indianapolis, and

      Henderson had attended services there. While driving to New Wineskin,

      Henderson saw “it was snowing” and there was “about 2 inches” of snow on

      the ground. Appellant’s App. Vol. II pp. 120, 121. Henderson was aware roads


      Court of Appeals of Indiana | Opinion 20A-CT-1317 | December 28, 2020    Page 2 of 9
      and parking lots “might be slippery when it’s been snowing.” Id. at 121. New

      Wineskin’s parking lot “hadn’t been treated” and was “covered” in snow and

      ice. Id. at 122, 170. However, Henderson stated the parking lot did not “look

      slippery” to her. Id. at 123. She parked in a handicapped parking spot directly in

      front of the church doors. When Henderson stepped out of the car, James

      warned her it was slippery. She then took two steps toward the front of the car

      and fell, injuring her shoulder, back, and neck.


[4]   In January 2018, Henderson filed a complaint, alleging New Wineskin’s

      negligence caused her injuries. Two years later, New Wineskin moved for

      summary judgment, arguing there was no genuine issue of material fact as to

      the breach of any statutory duty laid out in Section 34-31-7-2. Following a

      hearing, the trial court granted New Wineskin’s motion, finding no breach

      occurred under the statute because Henderson was aware of the snow and ice in

      the parking lot before she fell.

[5]   Henderson now appeals.



                                 Discussion and Decision
[6]   We review summary judgment de novo, applying the same standard as the trial

      court. Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). Summary judgment is

      appropriate “if the designated evidentiary matter shows that there is no genuine

      issue as to any material fact and that the moving party is entitled to judgment as

      a matter of law.” Ind. Trial Rule 56(C). Summary judgment is rarely


      Court of Appeals of Indiana | Opinion 20A-CT-1317 | December 28, 2020     Page 3 of 9
      appropriate in negligence cases because such cases are particularly fact-sensitive

      and are governed by a standard of the objective reasonable person, which is best

      applied by a jury after hearing all the evidence. Kramer v. Catholic Charities of

      Diocese of Fort Wayne-S. Bend, Inc., 32 N.E.3d 227, 231 (Ind. 2015). Nevertheless,

      a grant of summary judgment is clothed with a presumption of validity, and the

      appellant must demonstrate the trial court erred. Id.


                                    A. Statutory Interpretation
[7]   Henderson first argues Section 34-31-7-2 does not apply because a parking lot is

      not part of the “premises” as envisioned under the statute. Instead, she

      contends the trial court should have applied traditional premises-liability law.

      Section 34-31-7-2 provides, in part:

               Except as provided in section 3 of this chapter,[1] a nonprofit
               religious organization has only the following duties concerning
               persons who enter premises owned, operated, or controlled by
               the nonprofit religious organization and used primarily for
               worship services:


                        (1) If a person enters the premises with the actual or
                        implied permission of the nonprofit religious organization,
                        the nonprofit religious organization has a duty to:


                                  (A) warn the person of a hidden danger on the
                                  premises if a representative of the nonprofit



      1
        Section 3 lists the duties nonprofit religious organizations owe to those “enter[ing] the premises for the
      purpose of receiving fee based childcare services[.]” Ind. Code § 34-31-7-3. It does not apply to the facts of
      this case.

      Court of Appeals of Indiana | Opinion 20A-CT-1317 | December 28, 2020                                 Page 4 of 9
                                religious organization has actual knowledge of the
                                hidden danger; and


                                (B) refrain from intentionally harming the person.


      There are no Indiana cases interpreting Section 34-31-7-2 or defining the term

      “premises” under it. Henderson argues the plain language of the statute

      indicates it applies only to buildings, and points to the definition provided in

      Indiana Code section 34-31-7-3—the next section in the chapter—which limits

      “premises” to “a part of a building[.]” We disagree.


[8]   Henderson’s argument requires us to interpret the meaning of “premises” as it is

      written in Section 34-31-7-2. Statutory interpretation is a question of law and is

      reviewed de novo. Town of Darmstadt v. CWK Investments-Hilldale, LLC, 114

      N.E.3d 11, 13 (Ind. Ct. App. 2018), trans. denied. “[I]f a statute is unambiguous,

      then we need not and cannot interpret it; rather, we must apply its plain and

      clear meaning.” Vanderburgh Cnty. Election Bd. v. Vanderburgh Cnty. Democratic

      Cent. Comm., 833 N.E.2d 508, 510 (Ind. Ct. App. 2005). When construing a

      statute, the legislature’s definition of a word binds us. Id. But if the legislature

      has not defined a word, we give the word its common and ordinary meaning.
      Id.


[9]   The legislature did not define “premises” in Section 34-31-7-2. Henderson

      argues the language in Section 34-31-7-2—specifically the word “enters” and

      the phrase “used primarily for worship services”—does not apply to a parking

      lot and therefore the statute did not mean for parking lots to be considered part

      Court of Appeals of Indiana | Opinion 20A-CT-1317 | December 28, 2020          Page 5 of 9
       of the premises. But Henderson does not explain why one could not “enter” a

       parking lot. And while it appears worship services were not conducted in the

       parking lot, the premises as a whole were used primarily for worship services,

       which is all that is required under the statute. See Appellant’s App. Vol. II p. 78.


[10]   Henderson further argues the definition of “premises” provided in Section 3

       shows “the word ‘premises’ to mean a building.” Appellant’s Br. p. 9. Section

       3, which gives the duties owed by nonprofit religious organizations while

       providing fee-based childcare services, provides: “As used in this section,

       ‘premises’ means a part of a building that is: (1) used primarily for worship

       services; (2) owned, operated, or controlled by a nonprofit religious

       organization; and (3) used for purposes of providing childcare services for

       which a fee is charged.” Ind. Code § 34-31-7-3 (emphasis added). But the

       legislature did not apply this definition to Section 2 or the statute as a whole

       despite “know[ing] how to apply a statutory definition broadly.” Rainbow Realty

       Group, Inc. v. Carter, 131 N.E.3d 168, 174 (Ind. 2019). Instead, this definition

       appears only in Section 3 and specifies it applies to the term “premises” “as

       used in this section[.]” I.C. § 34-31-7-3(a). As such, we infer the legislature did

       not intend to apply this limited definition of “premises” outside Section 3. See

       Rainbow Realty Group, 131 N.E.3d at 174 (declining to import the relevant

       definition from elsewhere in the statute); Montgomery v. State, 878 N.E.2d 262,

       266 (Ind. Ct. App. 2007) (giving a term its “common and ordinary meaning”

       despite it being defined in other sections of the Indiana Code).




       Court of Appeals of Indiana | Opinion 20A-CT-1317 | December 28, 2020       Page 6 of 9
[11]   We thus look to the ordinary meaning of “premises.” See Ind. Ins. Co. v.

       Dreiman, 804 N.E.2d 815, 820 (Ind. Ct. App. 2004) (“The term ‘premises’ is

       unambiguous.”), trans. denied. Black’s Law Dictionary defines “premises” as a

       “house or building, along with its grounds[.]” Black’s Law Dictionary 1371 (10th

       ed. 2019) (emphasis added). This definition follows our premises-liability

       jurisprudence, as we have generally considered a parking lot to be included in

       the term “premises.” See Certa v. Steak ‘n Shake Operations Inc., 102 N.E.3d 336,

       341 (Ind. Ct. App. 2018) (finding restaurant owed a duty to patron injured in

       their parking lot under premises liability), trans. denied; Lutheran Hosp. of Ind.,

       Inc. v. Blaser, 634 N.E.2d 864, 870 (Ind. Ct. App. 1994) (finding hospital used

       “its premises, the parking lot, in such a way to affect the risk of injury of its

       invitees”), reh’g denied.


[12]   Because New Wineskin is a nonprofit religious organization whose premises

       are used primarily for worship services and Henderson’s injury occurred on the

       premises, the trial court did not err in applying Section 34-31-7-2.


                                           B. Hidden Danger
[13]   Henderson also argues summary judgment was improper because a genuine

       issue of material fact exists over whether she was injured by a hidden danger on

       New Wineskin’s premises. As noted above, the statute limits the duties New

       Wineskin owes to those who enter the premises with permission—to “(A) warn

       the person of a hidden danger on the premises if a representative of the

       nonprofit religious organization has actual knowledge of the hidden danger;


       Court of Appeals of Indiana | Opinion 20A-CT-1317 | December 28, 2020         Page 7 of 9
       and (B) refrain from intentionally harming the person.” I.C. § 34-31-7-2(1). The

       only element in dispute here is whether Henderson was injured as the result of a

       hidden danger.

[14]   Henderson was injured after slipping on snow and ice. On the morning of her

       fall, it had been snowing and there was at least two inches of snow on the

       ground. Snow and ice “covered” the parking lot. Appellant’s App. Vol. II p.

       170. The snow and ice were clearly visible, as was the fact the parking lot had

       not yet been treated. And, as Henderson herself acknowledges, snow and ice

       are generally known to make the ground slippery. Henderson argues “she did

       not have a specific understanding of the slipperiness” or “an appreciation of the

       risk” until after she stepped out of the car. Appellant’s Br. p. 14. But the extent

       of the danger or Henderson’s appreciation of it is not at issue here. The only

       question is whether there was a hidden danger. And the undisputed evidence

       objectively clarifies the snow and ice were not a hidden danger.2


[15]   Because Section 34-31-7-2 applies, and under that statute no duty was breached,

       the trial court did not err in granting summary judgment to New Wineskin.

[16]   Affirmed.




       2
         Henderson analogizes her case to Miller v. Rosehill Hotels, LLC, 45 N.E.3d 15 (Ind. Ct. App. 2015). But that
       case is distinguishable. There, the trial court held there was a genuine issue of material fact as to whether the
       defendant should have anticipated the plaintiff would walk across the icy parking lot despite the obviousness
       of the danger. Because the plaintiff was an invitee, the defendant had a duty to maintain the premises in a
       reasonably safe condition, including the duty to make safe the premises when the defendant should have
       expected the invitee to fail to protect herself from danger. But here the legislature specifically limited the duty
       New Wineskin owed Henderson, and thus the traditional duties owed to invitees are not at issue.

       Court of Appeals of Indiana | Opinion 20A-CT-1317 | December 28, 2020                                  Page 8 of 9
Brown, J., and Pyle, J., concur.




Court of Appeals of Indiana | Opinion 20A-CT-1317 | December 28, 2020   Page 9 of 9